Citation Nr: 0305819	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  02-12 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
August 1957.  

This appeal arises from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas which denied service connection for the 
cause of the veteran's death.  
FINDINGS OF FACT

1.  The veteran died on May [redacted], 2001.  

2.  The immediate cause of death was cardiac respiratory 
failure due to brainstem cerebrovascular accident, 
hypertension and seizures.  

3.  At the time of his death the veteran was not service 
connected for any disabilities.  

4.  A service connected disability did not cause or 
materially contribute to the veteran's death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) is applicable to the 
appellant's claim.  It essentially eliminated the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5103A(a) (West Supp. 2002)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  

Pursuant to the appellant's statement, the RO obtained the 
veteran's records from the VA Medical Center in Houston in 
March 2001.  The veteran had been scheduled for a VA 
examination in April 2001 but a VA examination report dated 
during that time reveals the veteran was hospitalized in 
early April 2001 at the VA Medical Center in Houston.  The 
records of that hospitalization are not in the claims folder.  
However, the VA examiners in April 2001 reported the reasons 
for the veteran's hospitalization, his current status and the 
diagnoses which were made.  The Board finds that, given the 
number of years that have elapsed since service, obtaining 
the additional records pertaining to recent treatment would 
not assist the appellant with her claim.  The RO requested 
records from the Methodist Hospital but an administrator with 
that facility replied in August 2001 that the hospital had no 
records for the period listed.  When the veteran was queried 
prior to his death he indicated he was unable to recall the 
date he was treated at  Methodist Hospital.  

In February 2002 the RO sent the appellant a letter 
explaining the criteria for granting dependency and indemnity 
compensation.  The letter indicated the evidence received and 
considered was listed in the rating decision which was 
enclosed.  The July 2002 statement of the case included the 
revised duty to assist and enhanced duty to notify provisions 
of VCAA, to include the amended versions of 38 C.F.R. 
§§ 3.102 and 3.159.  The RO explained why the claim was 
denied and again identified the evidence necessary to support 
the claim.  The appellant has been generally kept apprised of 
what she must show to prevail in her claim, what information 
and evidence she was responsible for, and what evidence VA 
must secure.  Therefore, there is no further duty to notify.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

Factual Background.  The Certificate of Death indicates the 
veteran died on May [redacted], 2001.  The immediate cause of death 
was cardiac respiratory failure, due to or a likely 
consequent of brainstem cardiovascular accident, hypertension 
and seizures.  No autopsy was performed.  The veteran was a 
resident of a nursing home at the time of his death. 

The veteran's service entrance examination in August 1957 
revealed his neurological evaluation was normal.  Clinical 
evaluations of his lungs, heart and vascular system were all 
noted to be normal.  His blood pressure was reported as 
150/90.  There are no records of treatment for head injuries, 
seizures or any other neurological disorders.  There are no 
complaints of headaches.  The only blood pressure readings 
are in the service entrance and separation examinations.  On 
service separation in August 1957 the neurological 
examination was again noted to be normal.  The veteran's 
blood pressure was recorded as 112/68.  Evaluations of his 
lungs, heart and vascular system were all noted to be normal.  

February 1985 VA records of hospitalization reveal diagnoses 
of mild dementia, query depression, a past history of 
epilepsy and a left subcortical cerebrovascular accident.  
The veteran had a history of epilepsy which was treated in 
1982.  Right sided weakness had first been noticed seven or 
eight months previously and about three weeks after an 
accidental head injury, which resulted in a period of 
unconsciousness.  The veteran had been free from seizures 
since 1982, when he was first started on Dilantin.  Bilateral 
angiograms reportedly showed some atherosclerotic 
irregularities.  The veteran had some arterial surgery at 
that time.  There was no history of hypertension.  

A June 1986 VA examination included diagnosis of status post 
left cerebrovascular accident.  

The veteran filed a claim for service connection for "slow 
moving and headaches" in February 2001.  He asserted that 
while cleaning the deck of the USS Essex he fell and hit his 
head.  He indicated "no medical at that time."  He 
indicated treatment in 1957, but in the section for listing 
treatment he put zeros.  

March 2001 VA hospitalization records reveal the veteran had 
severe generalized contractures.  The discharge diagnoses 
included a history of multiple left and right cerebrovascular 
accidents with hemiparesis, history of severe old bilateral 
contractures of the upper and lower extremities, history of 
seizure controlled by medications, history of high blood 
pressure controlled by medications and a history of urinary 
incontinence.  

Rather than examining the veteran in April 2001, VA examiners 
noted the veteran had again been admitted to the VA hospital 
in Houston in April 2001.  They reported the veteran was on 
the Medical Service and had been seen by Neurology.  The 
diagnoses included cerebrovascular accidents in 1987, 1988, 
1991 and 1995, seizure disorder, hypertension, urinary 
incontinence, speech disturbance and dysphagia.  The veteran 
had been admitted due to altered mental status and it was 
suspected he had pneumonia.  The veteran had been a resident 
of a nursing home since 1996.  

The appellate filed a claim for service connection for the 
cause of the veteran's death in July 2001.  

The RO denied service connection for the cause of the 
veteran's death in February 2002.  At the time of his death 
the veteran was not service connected for any disability.  

The appellant submitted additional VA medical records in July 
2002, which included January and February 1985 records of 
treatment for right sided weakness which began six to eight 
months previously.  August 1987 records noted treatment for 
aphasia with a history of seizures since 1982 and a left 
cortical cerebrovascular accident in 1984.  

Relevant Laws and Regulations.  The death of a veteran will 
be considered as having been due to service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2002).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension, 
epilepsy, brain hemorrhage, brain thrombosis and 
arteriosclerosis, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  

Analysis.  The preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  The veteran had a borderline-high blood 
pressure reading upon entering service but hypertension was 
not diagnosed at any time during service and the only other 
blood pressure reading recorded in the service medical 
records, which was noted on the separation examination, was 
normal.  

The service medical records show no cardiovascular or 
cerebrovascular disease, nor do they reveal a head injury or 
a seizure disorder.  The first record of these disorders 
appears in VA records dated in the 1980's, more than twenty 
years after the veteran was separated from service.  There is 
no medical evidence or competent opinion that suggests a 
causal relationship between the veteran's service and his 
fatal cerebrovascular disease, hypertension or a seizure 
disorder. 

As to the question of a head injury, as noted above, the 
record does not reflect a head injury until February 1985, 
where a VA clinical record contains a notation of head trauma 
occurring seven to eight months prior to his treatment for 
seizures in 1982.  There is no reference in the medical 
records to a history of any head injury or cerebrovascular 
accident prior to the 1980's.  While the veteran and the 
appellant are competent to report the veteran's symptoms, a 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The February 1985 
VA records date the 1982 head injury as preceding the right 
sided weakness.  

There is simply no evidence which supports the statements of 
the veteran that he fell and hit his head in service or the 
contentions of the appellant that his death is related to his 
service.  The Board notes the veteran served from November 
1955 to August 1957, which is peacetime service.  38 C.F.R. 
§ 3.2.  Thus, the combat provisions of 38 U.S.C.A. § 1154(b), 
which includes an evidentiary mechanism which lightens the 
burden of a veteran who seeks service connection based on 
disability alleged to be related to combat, are not 
applicable.  

The Board also notes that dementia was noted as another 
significant condition contributing to death but not related 
to the underlying causes of death noted above.  There is no 
medical evidence of dementia during service or for many years 
thereafter, nor is there any medical evidence or opinion 
linking dementia to any remote incident of service.  

The Board has considered whether or not an opinion should be 
requested addressing the question of whether there was any 
relationship between the disorders which lead to the 
veteran's death and service.  In this instance, there are no 
related abnormal findings recorded during or proximate to 
service for a medical professional to review.  It would also 
be of no assistance to the appellant to try to obtain sick 
call records or other information since the veteran indicated 
no medical treatment at the time of his claimed fall in 1957.  
To request a medical opinion on the contended causal 
relationship at this late date would require a clinician to 
review the same record as summarized above: service medical 
records that do not show any findings suggestive of the 
causes of death, cardiopulmonary arrest secondary to a stroke 
and hypertension, and a seizure disorder, and the absence of 
medical findings indicative of the fatal disabilities until 
many years after service.  Under these circumstances, any 
opinion on whether any of the fatal diseases was linked to 
service would obviously be speculative.  The medical evidence 
is sufficient to adjudicate this appeal; the Board finds that 
no further development is warranted, to include obtaining a 
medical opinion.  38 U.S.C. § 5103A(d)).

Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

